UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1006


LURIA NICOLE GREENE,

                Debtor - Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION,

                Defendant – Appellee,

          and

CLARA P. SWANSON,

                Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:13-cv-00079-RGD-LRL)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luria Nicole Greene, Appellant Pro Se.  Gregory David Stefan,
Susan Lynn Watt, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Luria Nicole Greene appeals from the district court’s

orders upholding the bankruptcy court’s determination that her

student loan debt is not dischargeable in her bankruptcy case

and denying her motion for reconsideration.       We have reviewed

the record and find no reversible error.      Accordingly, we grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.        Greene v. Dep’t of Educ., No.

4:13-cv-00079-RGD-LRL (E.D. Va. Oct. 2, 2013; filed Oct. 25,

2013 & entered Oct. 28, 2013).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2